Broyles, O. J.
1. The alleged evidence, the admission of which is alleged and complained of in the motion for a new trial, is not embraced in the brief of the evidence in the transcript of the record, and the order of the judge approving the brief of evidence is as follows: “Attorneys for both sides having agreed that the foregoing is a true and correct brief of the evidence adduced on the trial of the case of the State v. Jim Bennett, the same is hereby approved as a true and correct brief of the evidence adduced at said trial and ordered filed as a part of the record in said case.” In the State of the record it is at least doubtful whether the evidence in question was admitted, and therefore this court is not called upon to pass upon its admissibilty.
2. The evidence authorized the jury to find that a portion of the fruits of the burglary was found in the recent possession of the defendant, and that his explanation of his possession was not satisfactory to the jury, and that he was guilty of the offense charged.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.